 AMERICANBOOK DIVISIONAmerican Book Division,LittonEducational Pub-lishing,Inc.andLitton Educational Publishing, Inc.and United Papermakers and Paperworkers, AFL-CIO. Cases 9-CA-6686 and 9-RC-9367October 30, 1974PROPOSED DECISION, ORDER,' ANDDIRECTION OF SECOND ELECTIONBy CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSThe charge in Case 9-CA-6686 was filed on De-cember 20, 1972, by United Papermakers and Paper-workers, AFL-CIO, hereinafter called the Union orPetitioner, alleging that American Book Division,LittonEducationalPublishing, Inc.,hereinaftercalled Respondent or Employer, discriminatorily dis-charged five employees. Simultaneously with the fil-ing of its charge, the Union filed a petition in Case9-RC-9367, seeking a representation election in aunit at the Employer's distribution center and ware-house.Pursuant to a Stipulation for Certification UponConsent Election, an election was held on February11, 19722 The tally of ballots showed that 23 voteswere cast for the Union; 31 votes were cast againstthe Union; 15 ballots were challenged; and I ballotwas void. Following the election, the Union filedtimely objections to conduct affecting the results ofthe election.On March 6, 1972, the complaint in Case 9-CA-6686 was issued 3 alleging that Respondent vio-lated Section 8(a)(1) of the National Labor RelationsAct, as amended, herein called the Act, by variousacts of interrogation, threats, and surveillance, creat-ing the impression of surveillance, and promisingbenefits.The complaint also alleged that Respon-dent, on December 16, 1972, discharged and/or laidoff employees Frances McManama, Carolyn Coots,Bessie Prather, and Carl Cooke, because of their in-terests in, sympathies for, and activities on behalf ofthe Union, thus discriminating against them in viola-tion of Section 8(a)(3) of the Act 4iAny party may, within 20 days from the date hereof file with the BoardinWashington,D.C, eight copies of a statement setting forth exceptions tothis Proposed Decision,Order,and Direction of Second Election,togetherwith seven copies of a brief in support of said exceptions and, immediatelyupon such filings,serve copies thereof on each of the other parties2The stipulated unit was described as follows All warehouse employeesat the Employer'sFlorence,Kentucky,location, but excluding all officeclerical employees,all guards, professional employees,temporary summer3ployees,and supervisors as defined in the ActThe complaint was amended on June 29, 1972°A fifth employee, Robert Willoughby, was discharged with the fouremployees named in the complaint Although Willoughby was named in the413On June 26, 1972, the Regional Director issued hisreport of election, objections to election, challengedballots, order directing hearing, order consolidatingcases, order transferring cases to the Board, and no-tice of hearing, in which he found that the Union hadwithdrawn all of its objections except number three,which related to alleged unlawful surveillance. TheRegional Director concluded that the issue involvedin the remainingobjection should be consolidatedfor an evidentiary hearing with the unfair labor prac-tice proceeding in Case 9-CA-6686. The RegionalDirector also concluded that the challenges couldbest be resolved at the hearing. Thereafter, on July 7,1972, the Employer filed timely exceptions to the Re-gional Director's report and a request for special per-mission to appeal portions of the Regional Director'sorder directing hearing. On July 28, 1972, the Boardissued an Order, finding that the Employer's excep-tions and appeal raised no substantial or material is-sueswarranting reversal of the Regional Director.Pursuant to due notice, a hearing before Adminis-trative Law Judge Ivar H. Peterson was held in Cin-cinnati, Ohio, on August 30 and 31, September 1, 6,7, and 8, and October 3, 4, 5, 24, and 25, 1972.Subsequent to the hearing, Respondent filed a mo-tion to disqualify the Administrative Law Judge. OnNovember 20, 1972, Administrative Law Judge IvarH. Peterson withdrew from further participation inthe case. On August 23, 1973, the Board grantedRespondent's motion to transfer the proceeding tothe Board for appropriate disposition, in accordancewith Section 102.36 of the Board's Rules and Regula-tions,5 Series 8, as amended.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board, having authorized the transfer of thecase, and having received and considered briefs filedby the Respondent and the General Counsel and theentirerecord in the case, makes the following find-ings:charge, he was not listed in the complaint5 Sec 102 36, Unavailabilityof administrativelaw judges readsIn the eventthe administrativelaw judge designated to conduct thehearing becomes unavailableto theBoard after the hearing has beenconductedand beforethe filing of his decision, the Board may transferthe case toitself for purposes of further hearing or issuanceof a pro-posed decision and order on the recordas made, orboth,or may re-quest the chief administrative law judge in Washington,D.C, or thepresidingJudge,San Francisco,California,as the case may be, to desig-nate another administrative law Judge for such purposes214 NLRB No. 44 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges, the answer admits, and wefind that Respondent, a wholly owned subsidiary ofLitton Industries, is, and at all material times hereinhas been, a New York corporation engaged in itsFlorence, Kentucky, location in the warehousing anddistribution of books to elementary and high schoolsin the Greater Cincinnati, Ohio, area and elsewhere,and that during the 12-month period preceding theissuance of the complaint, which is a representativeperiod, Respondent sold and shipped, directly in in-terstate commerce, educational materials valued inexcess of $50,000 from its warehouse facility in Flor-ence,Kentucky, to customers located outside theState of Kentucky, and during the same period re-ceived in Kentucky goods and materials directlyfrom points outside Kentucky, valued in excess of$50,000. Accordingly, we find, as alleged in the com-plaint, that Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6),and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, and the answer admits, andwe find thatthe Unionis a labor organization withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe Union's organizing campaign commenced inmid-September 1971. During the campaign, Respon-dent allegedly discriminatorily discharged four em-ployees in violation of Section 8(a)(3) of the Act,and, through the conduct of its supervisors, allegedlyengaged in acts of interrogation, threats, and surveil-lance, created the impression of surveillance, andpromised benefits, all in violation of Section 8(a)(1)of the Act. Since several of these allegations involveconduct engaged in by Herbert Payton, Reno Dea-ton, and Randy Conley, whom the General Counselcontends are supervisors within the meaning of theAct, a contention opposed by Respondent, an exami-nation of their status is required.B. TheSupervisory Status of HerbPayton, RenoDeaton,and Randy ConleyThe Florence, Kentucky, warehouse serves as adistribution center forRespondent's educationalbooks. Computerized orders are sent to the ware-house from Respondent's "computer center"locatedin New YorkCity,and Cincinnati,Ohio.The ordersare delivered to the warehouse and are generally sort-ed into three main groups, "parcel post" (or "mail" )orders, "freight"orders, and "International"orders.The parcel post orders are sent to the parcel post linewhere they are further sorted according to compa-nies:American Book,McCormick-Mathers,VanNostrand Reinhold and Times-Mirror.The freightorders are sent to the freight line where they are sort-ed into the same four categories.The internationalorders are handled generally the same way.The books,received from various publishing com-panies, initially come into the receiving department.The books are then placed in a reserve area and theninto the order assembly area which is arranged intonumbered rows of bins of books.It is from the latterarea that the order pickers take books to fill specificcustomer orders. The books are packed at two mainpacking lines; the parcel post line for small ordersand the freight line for large orders. The packed or-ders are then transported to the shipping area.The remaining space in the warehouse consists ofan office area with approximately four employees;the international department which is responsible fororder picking and packing orders destined for out-side of the continental United States;and a small"Times-Mirror"department which handles the moreexpensive books and art prints.The returns area isresponsible for processing books returned from cus-tomers.There are three admitted supervisors at the ware-house,where,during the relevant times, approxi-mately 80 employees were employed.Robert Ul-bricht, the manager of warehousing and shipping, isresponsible for the receiving,storing, and shipping ofallmerchandise at the warehouse.Arnold Mader isthe assistantmanager and Charles Conley is thewarehouse foreman.Mader is responsible for the re-ceiving area,the reserve area, the returns area, main-tenance, and housekeeping.Charles Conley is res-ponsible for picking,packing, and shipping of all or-ders.The General Counsel contends, contrary toRespondent,that three additional men, characterizedby Respondent as "lead workers," are also supervi-sors within the meaning of Section 2(11) of the Act.'These are Herb Payton,Reno Deaton,and Randy6 Sec 2(11) of the Act reads as followsThe term "supervisor" means any individual having authority, in theinterest of the employer, to hire, transfer, suspend,lay off,recall, pro-mote, discharge, assign, reward, or discipline other employees, or res-ponsibly to direct them, or to adjust their grievances, or effectively torecommend such action, if in connection with the foregoing the exer-cise of such authority is not of a merely routine or clerical nature, butrequires the use of independent judgment AMERICANBOOK DIVISIONConley. Payton is assigned to the freight line, Deatonto the parcel post (mail) line, and Randy Conley tothe receiving and reserve areas. Respondent con-tends that the three individuals have no authority tohire, transfer, suspend, discipline, layoff, recall, re-ward, grant pay raises to, assign or direct the workof,or adjust the grievance of any employee. TheGeneral Counsel concedes that these men do nothave the authority to hire, fire, or directly disciplineemployees, but contends that they assign work andresponsibly direct employees. Respondent takes theposition that any assignment or direction on the partof Payton, Deaton, and Randy Conley is merely rou-tine.The three leadmen each earn $3.95 per hour,whereas regular employees "top out" at $3 per hour.The top rate for employees performing layout work is$3.25 per hour and "mule-drivers" may earn $3.35per hour. Only the maintenance man and receivingclerk earn the same rate of pay; namely, $3.95 perhour.The record indicates that all three leadmen attend-ed a course at the Thomas Moore School at the ex-pense of the Respondent. The course, according toDeaton, was concerned "generally in how to getalong with people." Deaton testified that the onlyother persons to attend this course were ForemanCharles Conley, Assistant PlantManager Mader,Jim Kafel, who was also at one time a "leadman,"and Eldon Kaiser, who is the receiving clerk.Employee Mary Hughes testified that, at severalmonthly meetings with employees, Ulbricht said thefollowing:Ifwe run out of work we were to see our su-pervisor.If it was the freight line we seen HerbPayton.If it was the mail line we seen RenoDeaton. If it was mule drivers they went to Ran-dy Conley.Her testimony was corroborated in substantialpart by employees George Rassenfossand CarlCooke and was not specifically deniedby Ulbricht.At this point,an examination of the testimony con-cerning the specific duties of Payton, Deaton, andRandy Conley appears necessary1.Herb PaytonPayton is assigned to the freight line where he sortsorders, assigns work, and checks on the workflow.George Rassenfoss testified that Payton would dis-415pense orders and send employees to other areas ifsuch employees were not busy. Rassenfoss also testi-fied that Payton told him, "You are to do what I tellyou or else, I am your boss." Rassenfoss admitted,however, that he did not personally consider Paytonor Deaton his boss. John Sullivan testified that Pay-ton spends approximately 15 percent of his time sort-ing orders and approximately 50 percent of his timechecking and walks around to make sure employeesare working. According to Sullivan, if employees arenot working, Payton will tell them to go to work.Sullivan stated that most of his orders come fromPayton and he asks Payton for permission to leaveearly. Sullivan also testified that Payton asks him towork overtime and, at some time after the election,Payton threatened to fire him for not working over-time.According to Sullivan, Payton said, "If youcan't work on Saturday then I won't need you thisfall." Sullivan did not work overtime on that occa-sion because his wife was expecting a baby. BessiePrather testified that she asked Payton if she couldtry out for layout work and that Payton said yes, butadded that if she made it and didn't like it, she wouldhave to stay. She also stated that Payton told her totake orders from him or he could get her fired. Fran-cesMcManama testified that Payton told her thesame thing. Mary Hughes testified that she askedPayton for work and he replied that she could cleanup or find anything to do.Ulbricht testified that Payton does not have theauthority to transfer employees without first consult-ing with Charles Conley. He also stated that the sche-duling of overtime is usually announced over thepublic address system and Payton does not scheduleor assign overtime. Ulbricht admitted that Payton isresponsible for assigning rush orders. Charles Conleycorroborated Ulbricht's testimony and added thatsorting and checking takes up much of Payton's time.Charles Conley also testified that he (Conley) spends90 percent of his time on the warehouse floor. In thisregard, we note that Conley's office is located on thewarehouse floor, and we assume that Conley doesnot devote 90 percent of his time to supervising theoperations of the freight line and parcel post line. Webase this assumption, in part, on the uncontrovertedtestimony of George Rassenfoss who stated thatCharles Conley visits the freight line once or twice aday for 10 to 15 minutes each visit and visits theparcel post line two or three times a day. AccordingtoRassenfoss, sometimes Conley might remain for15 or 20 minutes or, on occasion, he may stay for anhour. Significantly, Payton did not testify. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Reno DeatonDeaton is assigned to the parcel post or mail line,and his duties are generally similar to those of Pay-ton. George Rassenfoss testified that Deaton goes upand down the packing line to see if everybody hasenough work to do and he will distribute work andcheck the filled orders. Rassenfoss stated that he nev-er saw Deaton help out packing. Carl Cooke statedthat he followed Deaton's orders. Cooke testifiedthat the packing was usually routine, but, occasional-ly,Deaton would assign him packing projects. Ac-cording to Cooke, Deaton occasionally initialedCooke's timecard and a few times said, "Let's cut outa little of the talking and do some work" or "do morework," or words to that effect. Cooke also said thatDeaton complimented him on his work. Althoughovertime is usually announced over the public ad-dress system, Cooke was able to recall one instancewhere he asked Deaton if he could work overtime ona Saturday and Deaton gave him permission. MaryHughes testified that Deaton assigned special ordersto her, asked her to work overtime, and told her thathe was boss of the mail line. Bessie Prather testifiedthat she once took a day off after checking withCharles Conley. When she came back, Deaton repri-manded her for not coming to him to ask for the dayoff.According to Prather, Deaton said, "You knowI'm your supervisor and you're supposed to report tome when you want a day off." Prather added that shetold Charles Conley about it and Conley said, "Itwas my fault. I should really have went and toldReno that you was going to be off."Deaton, in his testimony, denied that he told MaryHughes he was the boss of the mail line. He alsodenied that he bawled out Bessie Prather for not in-forming him that she was taking time off. Deatondescribed his job as follows:Icheck parcel post orders and pack some-times; I may run a postage machine, help withthe bander, make billboards for the shrink wrapmachine-a lot of different things.However, on cross-examination, Deaton was un-able to say how much time he worked on the variousmachines. He stated that he spends 60 to 70 percentof his time checking. This consists of taking an orderand checking it against the books according to code,author, and title. Deaton denied that he has the au-thority to schedule overtime or to allow people totake time off from work. He also denied that hemoves employees from one work station to anotherwithout checking with someone else. Deaton testifiedthat approximately 25 employees worked on the par-cel post line.CharlesConleydescribed the authorityofDeaton and Payton with respect to dispatchingorders as follows:In case a packer doesn't have anything ontheir table to pack then they have the authoritytomove a stack of books from one table to thenext, to keep the flow going, or if someoneshould run out of orders to fill they have theauthority to give them another stack of orders.Conley stated that overtime for the full group isannounced over the public address system. If only aselect group is required, Conley testified that he goesaround and personally asks each person if he wouldlike to have some overtime. Conley stated that Dea-ton and Payton do not have the authority to grantemployees a day off, but he did not contradict thetestimony of Bessie Prather who stated that Conleytold her that she should have informed Deaton thatshe was going to be off.3.Randy ConleyRandy Conley is the leadman in the receiving andreserve areas. Arnold Burch, a tow motor operator,testified that Randy Conley tells him what to do, hasasked him to work overtime, and transfers him toanother area if he is not busy. Burch added that hehas seen Randy Conley give orders to other tow mo-tor operators. Burch stated that the work of movingbooks is routine and that basically Randy Conley istrying to balance the flow of work.Arnold Mader testified that Randy Conley gener-ally lacks any supervisory authority. According toMader, Randy Conley does not schedule overtimeand is supposed to check with Ulbricht, Charles Con-ley, or him (Mader) before transferring an employee.Randy Conley did not testify.4.Conclusion and findings regarding the status ofPayton, Deaton, and Randy ConleyThe issue of whether an individual is a supervisorwithin the meaning of the Act is quite common, butalso complex. It is settled law that Section 2(11) ofthe Act' is to be interpreted in the disjunctive andthat "the possession of any one of the authorities list-ed in Section 2(11) places the employee invested withthis authority in the supervisory class." 8 Moreover,Section 2(11) of the Act "does not require the exer-cise of the power described for all or any definite7 See in6, supra8OhioPowerCompany v N L R B,176 F 2d 385, 387 (C A 6),cert denied338 U S 899 (1949) AMERICANBOOK DIVISIONpart of the employee's time. It is the existence of thepower whichdeterminesthe classification." IHowever, the application of the statutory factorsto a specificcase, in order toascertainwhether or notthe termsof the statutory definition are met, is nosimple task. Supervisory determinations cannot bemade on the basis of any hard and fast rules. Rather,the finding of whether the supervisory power in factexistscan only be ascertainedas a resultof an analy-sis of the facts of each case.On the basis of the evidence in the record, we findthat Herb Payton, Reno Deaton, and Randy Conleyare supervisors within the meaning of Section 2(1) ofthe Act.It is undisputed that all three leadmen assign andcheck work and are charged with the responsibilityof maintainingan even flow of work. It is also clearthat Ulbricht informed the employees that the threeleadmen were supervisors. The record also revealsthat all three transfer employees to other work areas.Although Respondent contends that these transfersoccur only with the consent of high management of-ficials (i.e.,Ulbricht,Mader, and Charles Conley),there is no evidence that the employees were toldthat the leadmen were merely conduits for the in-structions. Furthermore, it appears that these tempo-rary transfers were instigated by the leadmen, whoadmittedly had the responsibility to keep the work-flow even, and Respondent offered no evidence thatany transfer requests by leadmen were ever refused.The facts herein do not present a typical "lead-man" situation, which involves a skilled or experi-enced employee directing the work of lesser skilledemployees. Instead the record indicates that Payton,Deaton, and Randy Conley do very little work simi-lar to that performed by other employees, but ratherspendalmostall their time assigning, sorting, check-ing, and keeping the workflow even.It is noted that, during the period immediately pre-ceding the election, Respondent employed approxi-mately 80 employees at the warehouse. However, Re-spondent had employed as many as 153 employeesjust 7 months prior to the election and operated un-der thesamearrangement as to plant supervision. Tofind, as Respondent contends, that Plant ManagerUlbricht, Assistant Plant Manager Mader, and Fore-man Charles Conley were its only supervisors wouldpresent the unlikely picture of these individuals su-pervising many employees working in a warehouse ofover 200,000 square feet with the radio of I supervi-sor to about 50 employees during busy periods. Thissituationis even moreunrealistic when the fact thatUlbricht and Mader spend a substantial part of their417time away from the plant is considered.Additionally, the unexplained failure of Paytonand Randy Conley to testify leaves the testimony ofvarious employees concerning their actual superviso-ry conduct unrebutted. Thus, the record indicatesthat Payton dispenses orders, transfers employees toother areas, makes sure employees are working, and,if they are not working, tells them to go to work.Payton has also threatened to fire employees for notworking overtime and for not taking orders. Paytonalso has the authority to grant time off to an employ-ee who is sick. Randy Conley gives order to employ-ees, asks employees to work overtime, and transfersemployees to otherareas.Although Deatontestifiedand contradicted certain testimony regarding his su-pervisory authority, much significant testimony re-mains unrebutted. Thus Deaton assigns work andspecial orders, has asked employees to work over-time, transfers employees, has authority to grant timeoff, and has initialed timecards.Finally, we note that the three leadmen earn con-siderably more than the rank-and-file employees, at-tended management meetings up until a short timeprior to the filing of the petition, and attended classesat the Thomas Moore School at the expense of Re-spondent.In view of the above, we find that the preponder-ance of the evidence establishes that Herb Payton,Reno Deaton, and Randy Conley responsibly assignand direct the work of employees and are supervisorswithin the meaning of the Act.10 and that Respon-dent is therefore responsible for certain conduct en-gaged in by them.C. AllegedInterrogations,Threats, and Surveillance1.The conduct of Robert UlbrichtThe complaint alleges that on February 4, 1972,Ulbricht interrogated Elizabeth Vaughn and warnedher to suppress her opinions about the Union iii or-der to discourage her sympathy for, interest in, andactivitieson behalf of the Union.Vaughn, an office clerical employee, who was noteligible to vote in the election, testified that Ulbrichtsummoned her to his office and asked her whethershe had made a statement that management createda need for a union. According to Vaughn, she repliedshe had, and Ulbricht asked her if she had said thatCharles Conley was the cause of the trouble down-stairs. She replied she had not. Vaughn also testified10 SeeLawrence Rigging, Inc,202 NLRB 1094 (1973),The Pearson BrosCompany,199 NLRB 1179 (1972),Allen-Morrison Sign Co,Inc, 79 NLRB9Idat 388904(1948) 418DECISIONSOF NATIONALLABOR RELATIONS BOARDthat Ulbricht asked her for her resignation. 1I Vaughntestified that, after she admitted that she made thestatement that management created a need for aunion, Ulbricht told her "to keep my damn mouthshut and keep my opinion to myself."Ulbricht testified that he asked her only if shemade the statement concerning Charles Conley. Ac-cording to Ulbricht, Vaughn denied it and gave no-tice of her resignation. Ulbricht's version of the con-versation did not include any warning directed atVaughn to supress her opinions about the Union.It is apparent that a finding either that Respondentdid or did not violate Section 8(a)(1) by the abovealleged conduct is dependent upon a resolution ofconflicting testimony.We are unwilling to make sucha credibility determination based on this record andwithout the benefit of any observation of the witness-es.Although we could remand the proceeding forfurther hearing before another Administrative LawJudge, such a course of action would unnecessarilydelay the disposition of this case. In view of our find-ings, to be discussed,infra,that Respondent violatedSection 8(a)(1) by various acts of interrogation,threats, and surveillance, any additional finding of aviolation based on the above-described alleged con-duct would be cumulative and would not affect theRemedy herein. Accordingly, we find it unnecessaryto determine whether Respondent violated Section8(a)(1) of the Act by the actions of Ulbricht.2. The conduct of Arnold MaderArnold Burch testified that on January 25, 1972,he was wearing a union button when Mader ap-proached him and said, "I can't understand whyyou're for it." Nothing else was said. We do not con-sider this casual remark as an interrogation whichcould reasonably coerce Burch in the exercise of hisSection 7 rights. 12We find, therefore, that Respon-dent did not violate Section 8(a)(1) of the Act by theconduct described above.The complaint alleged that Mader threatenedMary Prater that, if the Union were selected by theemployees, the Respondent would be required to layoff by seniority and that she, being low on the list,would be among the first employees to be laid off.Prater testified on direct examination that Madertold her he was surprised to find her with a unionbutton and that, if the Union came in, there wouldbe a layoff of 25 people and she would be on thelayoff list since her seniority wasn't very high. Oncross-examination, Prater testified that she told Mad-iiThis was not alleged as a violation12 SeeSandy's Stores, Inc,163 NLRB 728 (1967),enforcementdenied onother grounds 398 F 2d 268 (C A 1, 1968)er that she heard a rumor that 20-25 people would belaid off.When she asked Mader if she would be laidoff if the Union got in, Mader replied that, if hecould, he would try to keep her. In a letter datedFebruary 7, 1972, to a Board examiner, she wrote thefollowing:Mr. Mader also told me that if a union goes inthat they would be allowed to lay off and with aunion they would have to go by seniority and Iwould be on the low list. He said they could layoff at least 20-25 persons and still run the plant.And he said by me being down on the list hecouldn't understand why I would want to votefor something that would put my job on the line.Mader testified that he simply told Mary Praterthat the Respondent could have laid off 10-20 peoplebut had refrained from doing so.In view of Prater's inconsistent testimony, which issubject to various interpretations, we find that Gen-eralCounsel has not established that Mader threat-ened Prater that she would be laid off if the Unionwere successful. Accordingly, we shall dismiss thisallegation of the complaint.The complaint alleged that Mader threatened Ar-nold Burch and Mary Prater on January 24 and 25,1972, that, if they selected the Union, they would loseeverything they had, including benefits provided byRespondent. Prater testified thatMader said thecompany benefits would stop until this union thingwas settled On cross-examination, however, she stat-ed that Mader said that the company benefits weregood and he didn't know what kind the Union had.Arnold Burch testified that he was discussing bene-fitswithMader who said, "You know, all of thisdrops and it's got to be negotiated and you couldwind up with less." Mader denied telling Burch thatbenefits would be taken away, but stated that he saidtheywould be negotiated. Respondent also intro-duced evidence that Ulbricht, in his final campaignspeech given before the election, told the employees"itwas untrue that benefits were going to be takenaway by the Company if the Union won," and dur-ing the campaign, Respondent distributed a letter totheemployees, explaining that existing benefits"could be eliminated just as well as they could beimproved."It is clear that Burch's testimony is at odds withMader's and a credibility conflict exists. In light ofour findings, discussedinfra,thatRespondent en-gaged in extensive 8(a)(1) conduct, we find it unnec-essary to resolve the credibility conflict as any addi-tional finding of violations would be cumulative.Therefore, we make no finding with respect to thiscomplaint allegation. AMERICANBOOK DIVISION419The remaining alleged unlawful conduct attributedtoMader concerns an alleged threat to employeesRassenfoss, Sullivan, and Kinman in January 1972that, if they selected the Union, Respondent wouldcease providing all existing benefits. Rassenfoss testi-fied that Mader told Kinman and himself that if theUnion came in they would lose all their benefits.Rassenfoss added, however, that "it had to be negoti-ated," and Mader said, "Yeah, that's right." Kinmantestified on direct that Sullivan asked Mader if theemployees would still have insurance if the Unionwere voted in, and Mader responded that the insur-ance of the Union would not be any good. On cross-examination, however, he admitted that Mader mayhave said that the Union had its own insurance poli-cy that they would probably want to put into effect.Sullivan testified thatMader responded to his ques-tion by saying that it wouldn't be taken care of untilthings were negotiated. On cross-examination, Sulli-van added that he asked if his wife would be takencare of by Metropolitan insurance. Mader said, "No.Things would have to be renegotiated," and addedthat the employees might not want Metropolitan andthey might not agree to it.Mader denied he told the employees that benefitswould be taken away if the Union got in, but statedthat he said "if there was to be a Union there wouldbe a renegotiation of all benefits, up, down, maybetheywould remain the same, who knew? [He]didn't." His testimony was corroborated by employ-ee Ethel Evans.Even accepting the testimony of the GeneralCounsel's witnesses, we find that- the evidence fallsshort of establishing that Mader threatened that Re-spondent would take away benefits if the Union gotin. Instead the testimony indicates that Mader statedthat benefits would have to be negotiated, a state-ment which is not violative of the Act. Accordingly,we shall dismiss this allegation.3.The conduct of Charles ConleyIt is alleged that,during September1971, Conleythreatened to discharge employees for engaging inprotected concerted activities in protesting the dis-charge of a fellow employee,Walter Meyers.ShortlyafterMeyers'discharge several signs appeard in theaisleprotesting the discharge.Employees Hughesand Coots testified basically that Conley called ameeting of the employees and said"that if he knewwho put up the signs he would fire them and if wedidn't like the way the place was run we could clockout." Conley denied the threat to fire anyone, buttestified that he told the employees"there's a lot ofyou here that isn'thappywith the way that manage-ment runs this Company, and I'm really surprisedthat some of you don't punch out." His testimonywas basically corroborated by William Hutchinson."There is a credibility conflict here as to whether Con-ley threatened to fire the employee who put up thesigns.Clearly, if such a threat were made, it wouldviolate Section 8(a)(1). However, for the reasons pre-viously stated, we find it unnecessary to resolve thecredibility conflict and we shall make no finding withrespect to this complaint allegation.The complaint alleges that on December 10, 1971,Conley warned employees Randy and Ricky Mc-Kenzie, who were wearing "Union 76" shirts, to takethem off because Respondent was not having aunion. Several employees testified that Conley toldtheMcKenzie twins to take of their T-shirts because"we'll have no union here." Conley testified that hesaid, "Hey, what are you two trying to do, start aunion here?" He added that there was general laugh-ter.Randy McKenzie corroborated Conley's testimo-ny, stating that it wasn't serious, a "sort of teasingand joking," adding that, when he and his brotherwore the shirts, he had no idea that there was unionactivity taking place. Based on the above testimony,particularly that of McKenzie, we shall dismiss thisallegation.Conley allegedly interrogated George Rassenfosson December 28, 1971, and January 5, 1972. The firstincident relates to a conversation at a local bowlingalley,where Conley called Rassenfoss over to agroup of people and asked him if it were true that he(Rassenfoss) sent union representatives to hand outcards. The following week, Conley asked Rassenfosswhy he was so interested in getting a union in, andRassenfoss explained his reasons. Respondent doesnot deny that the conversations occurred, but con-tends that the discussions were isolated and friendly.Contrary to Respondent, we find that the above-de-scribed interrogations were not isolated, but rathertwo of many "casual" interrogations involving sever-al employees, and that Respondent's conduct violat-ed Section 8(a)(1) of the Act.Conley is alleged to have engaged in surveillanceon January 3, 1972. Several employees testified thatthey saw Herb Payton outside a union meeting atemployee Frances McManama's house. Only McMa-nama testified that she saw Conley with Payton. Shesaid that, "as far as I could tell," it was Conley. Con-ley denied being there. In our view, the evidence isinsufficient to warrant a finding that Conley was pre-sent on this occasion. We shall, therefore dismiss thiscomplaint allegation.131t is noted that this event precipitated the union organizational cam-paign at the warehouse 420DECISIONSOF NATIONALLABOR RELATIONS BOARDConley allegedly threatened George Rassenfosswith discharge on January 24, 1972, at a time whenRassenfosswas wearing a union button. Rassenfosstestified thatConley approached him and said,"George, if you don't like working here, here's thetime clock. Punch out and leave." Rassenfoss addedthat Conley apologized for the statement perhaps aday or so later. Conley denied making the statementor the apology. Thereis anobvious credibility con-flict present here, which, for reasons mentioned here-tofore, we need not resolve.Conley is also alleged to have threatened MaryPrater with possible job loss on January 25, 1972,because of union involvement. The evidence disclos-es that, on the above date, Conley approached Praterand asked her if her husband was involved in a unionmatter. Prater answered that her husband was laidoff and, according to Prater, Conley replied, "Well, itJust goes to prove my point." According to Conley,his reply was "is this what you call job security?" Inour view Conley's statements to Prater were intendedto convey the impression that Prater's husband waslaid off because of his involvement with a union,thereby inferring that she would receive similar treat-ment. In this regard, we note that Conley initiatedthe conversation. Accordingly, we find that Conley'sstatementsto Prather, as described above, constitut-ed a threat of possible reprisal for union involvementand were thus in violation of Section 8(a)(1). 11The complaint alleges that Conley told John Sulli-van that he would not receive his scheduled raise ifthe Union came in. Sullivan testified that he askedConley whether he would get his raise if the Unioncame in and Conley answered that it would have tobe renegotiated. Conley, on the other hand, testifiedthat he told Sullivan that he would find out about hisraise and that he spoke to Sullivan prior to the elec-tion,assuringhim that his raise would be given asscheduled. The testimony with respect to this issuepresents another credibility problem, which we findunnecessary to resolve.The complaint also contained allegations thatConley created the impression of engaging in surveil-lance on December 28, 1971, and promised an em-ployee a wage increase on January 20, 1972. Since noevidence was adduced to support eitherallegation,we shall dismiss the allegations contained in thoseparagraphs of the complaint.14Chairman Miller would not construe the conversation between Conleyand Prater as a threat of reprisal In his view,Conley's remarks were toovague to be interpreted as implying a veiled threat that unionization inevita-bly would lead to loss of Jobs for everyone He would find that Conley wasmerely expressing the opinion that having a union as the employees' bar-gaining agent could not guarantee their job security He would thereforedismiss the complaint allegation relating to the conduct4.The conduct of Randy ConleyRandy Conley is alleged to have interrogated Ar-nold Burch and Jerry Reed on December 16, 1971.Burch testified that Randy Conley approached Reedand him and asked them if they had heard anythingabout the Union. According to Burch, the employeessaid they had not. Reed testified that the above con-versation did not take place. Thus, another credibili-ty problem exists. For the reasons previously ex-pressed, we do not find it necessary to make a find-ing with respect to this issue.Several employees testified that Randy Conley at-tended a union meeting on January 14, 1972. UnionVice President Hendershott asked Randy Conley ifhe was a supervisor and Conley replied, "Yes, I am.A working supervisor." Hendershott then asked Con-ley to leave and Conley did so. We find that thisincident does not constitute unlawful surveillance asalleged in the complaint. Randy Conley attended themeeting openly for a few minutes, and there is noindication that his brief presence had any coerciveeffect."5.Theconduct of John DeatonDeaton is alleged to have interrogated several em-ployees on December 28, 1971, at a local bowlingalley.George Rassenfoss testified that Deaton askedBillHutchinson, Dave Dance, and himself if theyhad signed cards, and also asked him if it was "truethat you sent the Union representative out to ourplant to hand out Union cards." Hutchinson testifiedthatDeaton did not ask him if he signed a card.Deaton denied that he had asked Rassenfoss, Hutch-inson, and Dance if they had signed union cards andalso denied asking Rassenfoss if he had sent somepeople to pass out union handbills. Since a clearcredibility conflict exists, we shall, for the reasonspreviously stated, make no finding with respect tothis complaint allegation.6.The conduct of Herbert PaytonThe complaintallegesthat, on variousoccasions,Payton interrogated several employees. George Ras-senfoss testified that about November 1, 1971, Pay-ton approached him and "stated to me that I knewsomething about the Union and I had signed a card."isUnion Transfer & Storage Company,134 NLRB 24 (1961)MemberJenkins would find that the attendanceof Randy Conleyat the meetingreasonably tended to interfere with,restrain,and coerce Respondent's em-ployees withinthe meaning of Sec 8(a)(I) of the ActIn his view, theveryfact thatConley's presencewas apparent to the employees would reason-ably tend toinhibit said employeesfrom freelyparticipating in the meetingColoWell Service, Inc,163 NLRB 707 (1967) AMERICANBOOK DIVISIONRassenfoss denied it and Payton replied, "Don't lie."On December 28, 1971, at the bowling alley, Paytonagain told Rassenfoss, "George, we know you signeda card." Mary Hughes testified that, during October1971, Payton asked her if she knew anything about aunion and asked her to let him know if she heardanything.On December 16, 1971, Payton askedHughes if she had attended the December 15 meet-ing and she replied, "No, was there one?" Paytonsaid,"Yes, at Fran McManama's house," andHughes replied that she "didn't know anything aboutit."Payton said, "Well, we know there was one."John Sullivan testified that on January 4, 1972, Pay-ton asked him where the union meeting was going tobe held that night. After Sullivan replied that hedidn't know, Payton said, "It's going to be at Fran'shouse. Charlie Conley and I are going to run aroundthere."William Hutchinson testified that on Decem-ber 28, 1971, at the bowling alley, Payton asked himifhe signed a card.The above testimony was not denied by Respon-dent and, in our view, the instances described canhardly be viewed as isolated questions, as Respon-dent contends. By the conduct described above, wefind that Respondent interrogated employees con-cerning their union activities, and created the impres-sion of engaging in surveillance, in violation of Sec-tion 8(a)(1) of the Act.The complaint alleges that Payton unlawfully en-gaged in surveillance of a union meeting at the homeof Frances McManama on January 3, 1972. Severalemployees testified that they saw Payton sitting in hiscar in the vicinity of McManama's house at varioustimes during the meeting. Respondent offered no ex-planation for Payton's presence at the meeting. Thisunexplained surveillance of the January 3 unionmeeting is clearly in violation of Section 8(a)(1) ofthe Act.It is alleged that on January 5, 1972, Payton, inter-feredwith employee organizational rights.MaryHughes testified that Payton approached John Sulli-van and herself and said that he would "talk, bribe,or do anything he could to keep John Sullivan andher [Hughes] from voting for the Union." Accordingto Hughes, she laughed at the statement. Sullivan tes-tified that Payton said that he would do anything hecould to keep the Union out. According to Sullivan,Hughes then asked, "including bribery?" and Paytonsmiled. Payton's statement, which occurred only afew days after his unlawful surveillance and interro-gations, was clearly intended to have an inhibitoryeffect on the organizational rights of employees. Wetherefore find that such conduct violates Section8(a)(1) of the Act.The complaint alleges that Payton unlawfully421threatened an employee with loss of her job. MaryHughes testified that Payton told her that "I[Hughes] could lose my job if the Union didn't comein." In defense of this allegation, Respondent notesthat Charles Conley told Hughes that nobody wouldbe laid off or discharged because of the Union. How-ever, the record does not reveal when Conley's state-ment to Hughes was made. In our view, Payton'sstatement clearly constitutes a threat within themeaning of Section 8(a)(1) of the Act.16With respect to the remaining allegation concern-ing the conduct of Payton, to wit, an alleged state-ment to an employee that in 6 months all of theunion adherents at the facility would be dismissed orterminated, no evidence was adduced in supportthereof.We shall therefore dismiss this allegation.D. TheDischargeor Layoffon December16, 1971,of FrancesMcManama,Carolyn Coots, BessiePrather, and Carl CookeOn December 16, 1971, the four aforementionedemployees, along with RobertWilloughby,werecalled to Ulbricht's office and informed by Ulbrichtthat they were being laid off because of a slowdownin business, with the resultant lack of work. The Gen-eral Counsel contends that the four were laid off be-cause of their union activities whereas the Respon-dent interposes the defense of economic justification.Respondent presented numerous witnesses and vo-luminous data which indicated that the volume of itssales was substantially reduced. Respondent releasedits summer employees earlier than normal,eliminat-ed overtime, instituted a 4-day workweek in Novem-ber 1971, for a period lasting 5 weeks, and laid em-ployees off in October, November, and December,1971. Robert Ulbricht testified that on December 10,1971, he met with the employees, announced the endof the 4-day week, but warned that "if business con-ditions didn't pick up, we would have to have a lay-off." 17According to Respondent, business condi-tions continued to deteriorate in December, and onDecember 12 or 13 Lawrence Jackel, Ulbricht's supe-nor, directed Ulbricht to reduce his employee com-plement by five employees. According to Ulbricht,he,Mader, and Charles Conley reviewed the person-16Chairman Miller would not find that a violation ofSec 8(a)(1)wasestablished,because, in his view,any threat made by Paytonwas disavowedby Conley'sstatement7 Cooke andPrather testifiedthat Ulbrichtsaid thatany layoff would beon the basisof seniorityUlbricht deniedhe mentioned seniority at theDecember 10 meeting, andseveral employees corroboratedhis testimonyIn any event,we do not deem it significant whether ornot Ulbncht men-tioned seniority at that time Respondenthad no policyrequiringthat lay-offs be on thebasis of seniorityand had neverfollowed seniority in layingoff employees 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDnel filesof all employees and selected for layoff thoseemployees considered to be the poorer performers.On the basis of their work performances McMana-ma, Coots, Cooke, and Robert Willoughbywere se-lected.Bessie Pratherwas selected because she hadpreviously said that she was in the process of sellingher house and intended to move to Florida. Respon-dent produced memos taken from the personnel filesofMcManama, Coots, Cooke, and Willoughby. Mc-Manama's personnel file contained a memo datedDecember 10, 1971, indicating that her productionwas low for the period of October 7 to December 10,1971, due to excessive talking and more than normaltrips to the bathroom. Another memo, dated October20, 1971, stated that "Fran had a habit of not beinghappy with job assignments. . . . She was originallymoved to Int [International Department] because ofexcessive talking on the regular packing line." Coots'file indicated thatexcessivetalking and excessivetrips to the bathroom slowed down her production.Cooke's file contained a memo dated September 28,1971, stating that Charles Conley spoke to Cookeabout lack of production and very bad temperamenttoward hisjob and supervisor. Willoughby's file simi-larly containedmemosindicating poor production.On December 16, Ulbricht met with the five employ-ees and informed them that they were being laid offbecause of poor business conditions, and that, withthe exception of Prather, they had been selected onthe basis of their performance.18 Ulbricht told thefive employees that they would be called back "assoon as business picked up." 11 Ulbricht testified thatthere have been no new hires since then, only tempo-rary summer help.The General Counsel apparently concedes thatRespondent had economic justification for effectuat-ing the layoffs, but contends that the alleged discrim-inateeswere selected because of their union activi-ties.Cooke testified that he first learned of theUnion's organizing campaign in October 1971, andhe distributed several cards. He testified that he dis-tributed some cards on December 15, 1971, and Dea-ton was about 10-15 feet away. He also stated thaton December 16 he was discussing the Union withWilloughby and Deaton walked by. Deaton deniedhaving seen Cooke distributing cards. He also testi-fied that he didn't hear Cooke and Willoughby dis-cuss the Union. Coots also distributed several unioncards and, on December 15, 1971, engaged in a con-versation with Ed Foltz concerning the Union. Shetestified that she observed Charles Conley and Dea-ton nearby. Foltz testified that, at the time Conleywas nearby, he wasn't discussing the Union withCoots. Conley testified that he observed Foltz andCoots talking but he didn't hear anything. Deatontestified that he never overheard Coots and Foltztalking about the Union. Prather had distributedabout 15-20 cards "most of them at home." She didnot testify that anyone connected with managementobserved her union activities. McManama testifiedthat she distributed cards at work and hosted severalunion meetings at her home. She testified that sheobservedDeaton watching her on December 15,when Willoughby returned a card to her. She alsoclaimed that on December 16 she was passing outcards at her work station and conversing with JohnSullivan, when she observed that Charles Conley waswatching her. She testified that Conley was staring ather from a distance of about 15-20 feet. Conley de-nied that he saw McManama passing out unioncards.The fifth laid-off employee,Willoughby,signed a union card but apparently was not an activeunion supporter.Respondent claims that it had no knowledge ofany union activities until December 2, 1971. Al-though the record reveals that Supervisor Payton wasaware of the Union's organizing campaign well be-fore that date, and Payton's knowledge could be at-tributed to Respondent, it was not shown that Re-spondent had knowledge of the particular individualsinvolved, with the possible exception of McManama.Several of the General Counsel's witnesses testifiedthat the organizing campaign was conducted in a co-vert manner, and the Union instructed the employeesto be careful to conceal it from management. On thebasis of all the evidence, we conclude that the Gener-alCounsel has not met the burden of proving thatthe layoffs of Cooke, Coots, Prather, and McManamawere discriminatorilymotivated.Accordingly,wefind that the layoff of those individuals did not vio-late Section 8(a)(3) and (1) of the Act.IV. THE REPRESENTATION CASE" There were some discrepanciesbetween Ulbricht's version of this meet-ing and that of several of the alleged discriminatees For example,Cooke,Prather,and McManama testifiedthat Ulbrichtstated thattheywere beinglaid off "on the advisement of the supervisor[s]"We do not consider thediscrepancies with respect to the December 16 meeting significant19According to Respondent,in lateMay of earlyJune1972, all five em-ployees were recalled to work for the duration of the summer, but whenbusiness declined four of them were again laid off in middle or late August1972 Prather quit in July 1972The evidence supports Petitioner's Objection 3which alleges that Herb Payton engaged in surveil-lance of a union meeting on January 3, 1972.The Union challenged the ballots of Randy Con-ley,John (Reno) Deaton, Herb Payton, WilliamKroth,Melvin Hub, and Marietta Wright. At thehearing, the Union withdrew its challenges to theballots of Kroth, Hub, and Wright. Since we have AMERICANBOOK DIVISIONfound that Conley, Deaton, and Payton are supervi-sors, the challenges to their ballots are sustained. Inaddition to the foregoing, the Board agent challengedthe following individuals because their names did notappear on the eligibility list: Frances McManama,Carolyn Coots, Bessie Prather, Carl Cooke, RobertWilloughby,DennisWayne Kappes, Howard M.Pinney, Daniel Lee Proctor, and Barbara J Robbins.At the hearing, the Employer and the Union agreedthat the challenges to the ballots of Proctor, Kappes,Robbins, and Pinney should be sustained.Since the tally of ballots revealed that 23 voteswere cast for the Union and 31 votes were castagainst it, and since 7 of the 15 challenges have beensustained, the remaining challenged ballots are insuf-ficient in number to affect the results of the election.Therefore, sincewe have found merit in thePetitioner's objection,we shall set the election inCase 9-RC-9367 aside, sever that representation pro-ceeding, and remand it to the Regional Director forappropriate action.V. THE REMEDYHaving found that Respondent has engaged in cer-tain unfair labor practices,we shallorderit to ceaseand desist therefrom and take certain affirmative ac-tion that we find necessary to effectuate the policiesof the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By coercively interrogating its employees con-cerning their union sympathies, by engaging in sur-veillance of their union activities, by conveying animpression to them that it was engaged in surveil-lance of their union activities, by threatening em-ployees with loss of their jobs in the event of a unionvictory, and by stating to employees that it wouldbribe employees or try anything to keep the employ-ees from voting for the Union, Respondent therebyinterfered with, restrained, and coerced its employeesin the exercise of their rights guaranteed in Section 7of the Act, thus engaging in an unfair labor practicewithin the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.Upon the foregoing findings of fact and conclu-sions of law, upon the entire record, and pursuant to423Section 10(c) of the Act, we herebyissue the follow-ing proposal:ORDER 20Respondent,American Book Division, LittonEducational Publishing, Inc., Florence, Kentucky, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating its employees con-cerning union sympathies, engaging in surveillanceof the union activities, conveying an impression toemployees of engaging in surveillance of union activ-ities, threatening employees with job loss in the eventof a union victory, and stating to employees that itwould bribe employees or try anything to keep em-ployees from voting for the Union.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Post at its Florence, Kentucky, facility, copiesof the attached notice marked "Appendix." 21 Copiesof said notice, on forms provided by the RegionalDirector for Region 9, after being duly signed byRespondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-ticesare not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the election conductedin Case 9-RC-9367 on February 11, 1972, be, and ithereby is, set aside, and that said case be, and it here-by is, remanded to the Regional Director for Region9 to conduct a new election when he deems the cir-cumstances permit a free choice of a bargaining rep-resentative.20 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and proposed Order herein shall, as provided in Sec 102 48 ofthe Rules and Regulations,be adoptedby theBoard and become its find-ings,conclusions,and order,and all objections thereto shall be deemedwaived for all purposes21 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board " 424DECISIONS OF NATIONAL LABOR RELATIONS BOARD[Direction of Second Election andExcelsiorfoot-note omitted from publication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our employ-ees concerning their union sympathies.WE WILL NOT engage in surveillance of unionactivities or convey an impression to employeesof engaging in surveillance of union activities.WE WILL NOT threaten employees with job lossin the event of a union victory.WE WILL NOT state to employees that we wouldbribe employees or try anything to keep employ-ees from voting for the Union.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of their rights under Section 7 ofthe Act.AMERICAN BOOK DIVISION,LITTONEDUCATIONAL PUB-LISHING, INC.